DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 9, 11-22, 27 are pending.  
Response to Amendment
Applicant’s amendment of 11/10/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-5, 9, 11-22, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Servante et al. (U.S. 2002/0098340) in view of Tsubokura et al (WO 2008-139973, see U.S. 2011/0009516) in view of Hung et al. (U.S. 4,753,860) in view of Kodokoro (JP 2006-321047, see machine translation) in view of Tanaka et al. (U.S. 2003/0103129) in view of Kitada et al. (U.S. 2006/0217497) in view of Bell (WO 02/31016) in view of Ludwig et al. (U.S. 6,881,458).  
Regarding claims 1, 3-5, 9, 11-22, 27, Servante teaches a coating composition that may be used in a process to provide a printable film (with drying, [0033], as in claim 18) which may receive print/ink to become a printed film (as in claim 17), wherein the final product may be primerless (primer is optional, [0038] also see claim 7 of Servante show that the primer is only included in some embodiments of the invention), wherein the coating composition may be applied to a pretreated (e.g., corona, [0035]) oriented polypropylene substrate/facestock (as in claims 14-15, see claim 3 of Servante) as one or more surface layers (see abstract, with the “at least one face” disclosure meaning that both surfaces of the substrate may be coated with the composition to form first and second surface layers and with both surface layers being suitable for printing and adhesion because they are intended to receive and adhere ink, as in claim 11-13).  
Servante teaches that the composition discussed above may include an aqueous urethane binder and a co-miscible ethylenically unsaturated compound (which may be carboxylic acid functional) that is intended to retain some of its unsaturated groups for bonding (covalent) with the later applied ink (after drying as in claim 27, [0033]), at amounts that match the claimed ranges, as in claims 1, 4-5, and 9 ([0014]-[0030], also see claim 1 of Servante).  Servante also discloses a non-isocyanate crosslinker ([0029]-[0030]).  The above urethane binder may be a urethane acrylate (see claim 5 of Servante, in which case it would retain the unsaturated groups as part of the overall urethane polymer chain, e.g., as a pendant group or part of the backbone, as in present claim 1, with the urethane backbone having urethane linkages as claimed).  
The crosslinker is disclosed as crosslinking with the polymer ([0033]).  Servante does not disclose that the crosslinker also binds to the unsaturated compound (as in claim 1).
However, Tsubokura is also directed to ink receiving coatings and teaches that urethane oligomers with reactive double bonds and carboxyl groups may be used to improve printability on the ink-receiving layer (the same benefit desired by Servante) and also provide bleeding resistance, anti-tacking and water resistance (see abstract, [0079], [0081], [0082]).  Thus, it would have been obvious to have used a urethane oligomer from Tsubokura as the unsaturated compound called for in Servante because it is taught in Tusbokura as providing the desired functionality of Servante in the same application (improving ink printability on an ink receiving 
In addition and as an alternative to Tsubokura, Hung is also directed to ink receiving coatings (col. 10, lines 40-45) and teaches that a combination of urethane acrylate compounds (a single acrylate urethane oligomer with a carboxylic group and a diacrylate urethane oligomer), may be used in the coating composition to provide ink adhesion as well as flexibility characteristics, aqueous alkaline developability, adhesion and surface hardness (col. 3, lines 30-35, col. 6, lines 1-15, col. 6, lines 30-40, col. 9, lines 45-60).  The above urethane diacrylate and urethane acrylate (with carboxylic group) would correspond to the unsaturated compounds in Servante and the urethane part of these compounds has the claimed urethane linkage.  Thus, it would have been obvious to have used the combination of urethane acrylate compounds in Hung as the unsaturated compounds called for in Servante because Hung teaches that they provide the desired functionality of Servante in the same application (improving ink printability on an ink receiving layer) as well as flexibility characteristics, aqueous alkaline developability, adhesion and surface hardness.
In addition and as an alternative to Tsubokura and Hung, Kodokoro is also directed to ink-receiving coatings and teaches that a combination of hydrophilic and hydrophobic (but still at least partially water soluble based on the disclosed solubility values) urethane acrylate oligomers provides an ink receptive coating with improved film strength, water resistance, crosslinked structure, adhesiveness, curing shrinkage, and scratch resistance ([0031]-[0035]).  The above hydrophilic urethane acrylate oligomer is made hydrophilic via polar groups, e.g., carboxylic acid groups, which improve its miscibility with water ([0025]).  The above hydrophobic urethane acrylate and hydrophilic urethane acrylate (with carboxylic group) would 
Based on the above, the three alternatives (Tsubokura, Hung, or Kodokoro) each render obvious the composition of Servante having urethane acrylate oligomers having carboxylic groups (as the unsaturated compounds in Servante).
Regarding the claimed polymer, Servante already teaches that the crosslinker crosslinks with the polymer but does not disclose the type of crosslinkable groups in the polymer.  Tanaka is also directed to ink receptive coatings based on water dispersed polyurethanes (like Servante) and teaches that urethane polymers are made more water dispersible and also provide improved printability of the film when the urethane polymer includes 0.5-10wt% of hydrophilic groups, e.g., carboxylic groups (see abstract, [0029], [0034]-[0039]) which overlaps the claimed range of reactive functional groups (i.e., the carboxylic groups are crosslinkable with the crosslinker, as explained below).  Thus, it would have been obvious to have included such hydrophilic groups at the above amount from Tanaka in the urethane polymer of modified Servante in order to make the polymer water dispersible as desired in Servante and also in order to improve printability.
In addition and as an alternative to the above teachings of Tanaka, Kitada is also directed to ink receptive coatings based on water dispersed polyurethanes (like Servante) and teaches that 
Based on the above, Tanaka and/or Kitada render obvious carboxylic functional water disperse polyurethane resins in Servante (with the urethane backbone having urethane linkages as claimed).
Regarding the crosslinking between the crosslinker, the polymer (having carboxylic groups), and the ethylenically unsaturated compound (having carboxylic groups), Servante teaches ammonium zirconium carbonate as the crosslinker but Servante does not disclose the claimed crosslinkers.
However, Bell is also directed to coated polyolefin (e.g., polypropylene) films that are intended to receive ink and are coated with a urethane/acrylate dispersion, like Servante, (see abstract, page 11-12) and teaches that suitable crosslinkers for such coatings include aziridine, carbodiimide and zirconium carbonate crosslinkers (page 4-6, like those taught in Servante) with carbodiimide crosslinkers being preferred because they act also as adhesion promoters with respect to the polypropylene substrate (i.e., bond with the substrate) and also crosslink the compounds in the coatings via the carboxy and hydroxyl groups therein.  Thus, it would have been obvious to have used the crosslinkers of Bell as the crosslinker called for in Servante in order to improve adhesion to the underlying polypropylene substrate and also simply because 
The crosslinkers from Bell in modified Servante will also provide inherent bonds with the unsaturated groups in the urethane acrylate oligomers discussed above (via Tsubokura, Hung, or Kodokoro in modified Servante), in addition to the carboxylic acid groups discussed above from Bell, based on [0026] of the present PGPub which described such a reaction occurring between the present crosslinkers and unsaturated groups specifically.  That is, in addition to the carboxylic acid based crosslinking described above, the aziridine and carbodiimide crosslinkers from Bell would also form bonds with the unsaturated groups in the urethane acrylate oligomers because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  The amounts of the crosslinker in Servante (1-5wt%, [0030]) and the unsaturated compound (2-90wt%, [0028]) would inherently result in residual unsaturated groups are desired by Servante (based on stoichiometry when there is more of the unsaturated compounds than the crosslinker, as well as based on these being overlapping amounts compared to the amounts used in present application to leave residual unsaturated groups).
Additionally, as explained above, the polymer in Servante includes both unsaturated groups and carboxylic groups (from Tanaka and/or Kitada) and therefore the aziridine and carbodiimide crosslinkers from Bell would also form bonds with the unsaturated groups and 
Thus, the aziridine and carbodiimide crosslinkers from Bell provide an additional means to achieve crosslinking between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada.  
In addition and as an alternative to the teachings of Bell in modified Servante, Ludwig is also directed to ink receptive coatings based on polyurethane dispersions (see abstract, col. 3, lines 55-70) and teaches that a suitable type of crosslinker is aziridine to increase the outdoor durability and chemical resistance (col. 5, lines 30-45).  Thus, it would have been obvious to have used such a crosslinker in modified Servante as taught by Ludwig in order to increase outdoor durability and chemical resistance.  Such crosslinkers would still result in the coating of modified Servante inherently having the claimed bonds (as in claims 1) because this is the same type of crosslinker that produces such bonds in the present application.
The aziridine crosslinkers from Ludwig in modified Servante will also provide inherent bonds with the unsaturated groups in the urethane acrylate oligomers discussed above (via Tsubokura, Hung, or Kodokoro in modified Servante), in addition to the carboxylic acid groups discussed above, based on [0026] of the present PGPub which described such a reaction occurring between the present crosslinkers and unsaturated groups specifically.  That is, in addition to the carboxylic acid based crosslinking described above, the aziridine crosslinkers from Ludwig would also form bonds with the unsaturated groups in the urethane acrylate oligomers because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  The amounts of the crosslinker in Servante (1-5wt%, [0030]) and 
Additionally, as explained above, the polymer in Servante includes both unsaturated groups and carboxylic groups (from Tanaka and/or Kitada) and therefore the aziridine crosslinkers from Ludwig would also form bonds with the unsaturated groups and carboxylic groups in the polymer because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  
Thus, the aziridine crosslinkers from Ludwig provide an additional means to achieve crosslinking between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Servante does not disclose the claimed crosslinkers.  This is improper piecemeal analysis.
Applicant argues that Servante does not disclose the claimed urethane linkages.  This is not true and the rejection explained that Servante teaches urethane acrylate as the polymer, resulting in ethylenically unsaturated groups on a urethane backbone.  It is noted that claim 1 still 
Applicant argues that Servante requires a primer for adhesion based on the examples but Servante is not limited to the examples and the reference clearly teaches that the primer is optional.  None of the present claims appear to preclude a primer layer anyway.  To the extent Applicant is arguing that primerless adhesion is an unexpected result this is not persuasive because the claims are not commensurate in scope based on the type and amount of ingredient claimed compared to the far narrower types and amounts of ingredients in the present examples/declaration and also because the Bell reference suggests that the claimed crosslinkers allow for improved adhesion to polypropylene (without a primer) such that this improved adhesion is not unexpected.
Applicant argues that Bell discloses other crosslinkers but the list in Bell is not remotely long enough to render the claimed crosslinkers non-obvious.  Also, unexpected results related to the crosslinker are not persuasive as explained above.
Applicant argues that Bell does not disclose urethane acrylates, only acrylates, but this is improper piecemeal analysis and Bell is still highly analogous to the present claims and the other cited references which teach this subject matter.
Applicant makes similar arguments with respect to Ludwig which are not persuasive as explained above.  Applicant also argues that Ludwig teaches away from urethane polymers but Ludwig appears to be talking about purely urethane polymers (not urethane acrylate polymers) and also appears to be talking about only using urethane polymers (without any other unsaturated compounds) and therefore is not teaching away from the present claims or the other cited references.
Applicant argues that the combination of urethane linkages with unstaturated groups results in unexpected adhesion and that Samples 1-3 in the declaration are outside of the claimed scope as comparative examples.  This may be true with respect to Samples 1-2 but not 3 because the unsaturated urethane acrylic polymer used in Sample 3 is still within the claimed scope (see above, the claims still allow for the unsaturated compound to be part of the polymer backbone and it is not required to be a separate compound).  Applicant also appears to be overlooking the Tsubokura, Hung, or Kodokoro references cited above which independently provide motivations for using urethane based unsaturated compounds to improve, e.g., adhesion, water resistance, and scratch resistance, thereby showing that the asserted benefits are not unexpected.  Further to the above, the claims are not commensurate in scope with the cited evidence anyway, in terms of the type and amount of ingredients as claimed compared to the far narrower type and amount of ingredients in the data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787